 

 

USDC SDNY

ca ARS ST

   

 

 

 

DOCUMENT
ad ag 3 a % ee a a j as ney
UNITED STATES DISTRICT COURT : ELE a
SOUTHERN DISTRICT OF NEW YORK DOC Fe eienenenmnentnennns |
we ee eee ee eee eee eee eee Xx DATE FILED: di
AMERICAN SOCIETY FOR THE PREVENTION OF :
CRUELTY TO ANIMALS,
Plaintiff, : ORDER
-against- 18 Civ. 4559 (GBD) (DCF)
THE ANIMAL AND PLANT HEALTH INSPECTION :
SERVICE and THE UNITED STATES DEPARTMENT:
OF AGRICULTURE, ;
Defendants. ;
wee eee eee ee ee ee eee ee ee ee eee ee x

GEORGE B. DANIELS, United States District Judge:
The parties’ briefing schedule for their cross-motions for summary judgment is amended

as follows:

e Plaintiff shall file a combined opposition to the Defendants’ motion and cross-motion for

summary judgment on or before March 2, 2020.

e Defendants shall file a combined reply in support of its motion and opposition to the

Plaintiff’s cross motion on or before March 16, 2020.

e Plaintiff shall file a reply in support of its cross-motion on or before March 30, 2020.

Dated: New York, New York SO ORDERED.

January 17, 2020
nreg, 6 Vorirhe

Q@HORGE B. DANIELS
aOR States District Judge

 

 
